Citation Nr: 0016728	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  96-00 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for insomnia.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1991 to 
June 1993.

This matter arises from a July 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was previously before the Board in October 1997 and 
February 1999.  In February 1999, the Board remanded the case 
for the purpose of affording the veteran a VA examination 
with an opinion of etiology concerning the issues on appeal.  
The Board notes that the veteran failed, without good cause, 
to appear for scheduled examinations.  The veteran's 
representative (in the September 1999 VA Form 646) indicated 
that a "review of the file indicates that AMVETS and the VA 
have done everything possible to get this veteran to comply 
with the BVA Remand by appearing for a VA examination, but 
have been unsuccessful."  In accordance with 38 C.F.R. 
§ 3.655, the Board will adjudicate the claim based on the 
evidence of record.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran currently suffers from insomnia.

2.  There is no medical evidence of a nexus between an 
acquired psychiatric disorder and the veteran's military 
service.

CONCLUSIONS OF LAW

1.  Insomnia was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  Service connection 
for certain chronic disabilities, such as psychoses, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

However, the Board must first determine whether the veteran 
has submitted a well grounded claim as required by 
38 U.S.C.A. § 5107(a).  To establish that a claim for service 
connection is well grounded, a veteran must present medical 
evidence of a current disability; medical evidence, or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  A claim may also be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).

I.  Insomnia

After reviewing the evidence, the Board believes that the 
insomnia claim is well grounded.  When read in the light most 
favorable to the veteran, the Board finds that the January 
1994 VA mental disorders examination reflects a diagnosis of 
insomnia.  With a well-grounded claim arises a duty to assist 
the veteran.  38 U.S.C.A. § 5107(a).  As the veteran has been 
afforded opportunities for VA examinations, the Board finds 
that no further action is necessary to meet the duty to 
assist the veteran.

A January 1994 VA mental disorders examination reflects a 
diagnosis of adjustment disorder with mixed disturbance of 
emotions, anxiety and depression and somatization (insomnia).

The Board has carefully reviewed the medical evidence of 
record.  As the record stands, there is no competent medical 
evidence demonstrating that the veteran currently suffers 
from insomnia.  In the April 1998 addendum to the March 1998 
VA examination, the examiner specifically stated that the 
veteran was not "experiencing insomnia" as defined by "DSM 
III-IV 307.42."  While the Board has accepted the diagnosis 
from the January 1994 VA mental disorders examination as an 
impression of insomnia for well-grounded purposes, it is 
unclear whether the examiner did in fact render a diagnosis 
of insomnia.  Further, it is also unclear from the January 
1994 examination whether the sleep complaints discussed in 
the medical history portion of that examination were 
referring to complaints during service or complaints 
thereafter.

Based on the foregoing, the preponderance of the evidence is 
against a finding that the veteran currently suffers from 
insomnia.  It appears from the record that despite the 
veteran's complaints, a current diagnosis of insomnia has not 
been made.  In reaching this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the medical evidence so as to otherwise provide a basis 
for favorable resolution of the veteran's claim.

II.  Acquired Psychiatric Disorder

The veteran contends that he suffers from depression as a 
result of service, his insomnia, and his service-connected 
disabilities.

Service medical records are negative for a diagnosis of 
depression during service.  In the report of medical history 
portion of the March 1993 service separation examination, the 
veteran reported that he did not have, and had never had, 
depression or excessive worry, and clinical examination 
assessed that the veteran was psychiatrically normal.

During a January 1994 VA mental disorders examination, the 
veteran reported that he experienced depression during 
service.  The diagnoses were an Axis I diagnosis of an 
adjustment disorder with mixed disturbance of emotions, 
anxiety, depression, and somatization (insomnia), and an Axis 
II diagnosis of mild passive-aggressive personality.

At a March 1998 VA mental disorders examination, the veteran 
reported that he began to experience depression in the fall 
of 1991; he stated that he was not treated for depression 
during service, and did not bring it to anyone's attention.  
The veteran stated that he had had no medical or psychiatric 
treatment since 1994 for depression, and was not hospitalized 
for that disorder.  The diagnosis was that it was reasonable 
to assume that despondency/depression as a result of chronic 
constipation might exist, although the veteran had not 
received any treatment in the form of psychotherapy and/or 
medication since his separation from service.  The Axis I 
diagnosis was adjustment reaction, depressed.

A review of the record shows that there is no medical 
evidence linking the veteran's psychiatric disorders to 
service.  It appears that the problems experienced during 
service did not result in chronic disability.  In this 
regard, the Board observes that clinical examination during 
the March 1993 service separation examination assessed that 
the veteran was psychiatrically normal.  While the veteran 
has contended that he has depression due to events during 
service, his contentions do not make his service connection 
claim well grounded.  Although the Board acknowledges that 
the veteran is a pharmacist, there is no indication that he 
has received specialized training in rendering the etiology 
of psychiatric disorders.  See generally Black v. Brown, 10 
Vet. App. 279 (1997).  As the veteran has not presented any 
competent medical evidence that he currently suffers from a 
psychiatric disorder (to include depression) related to 
service, and as there is no medical evidence linking the 
continuity of symptomatology which the veteran claims to his 
current psychiatric disabilities, his claim for service 
connection for an acquired psychiatric disorder is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  See Savage, supra.

While the veteran was diagnosed with Axis I psychiatric 
disability within one year of his separation from service, 
the Board notes that the veteran has not been diagnosed with 
a psychosis, and therefore, there is no evidence showing that 
such disease was manifested to a compensable degree within 
one year of discharge.  38 U.S.C.A. §§ 1101, 1112.

The Board observes that the veteran has indicated that his 
depression is related to his service-connected constipation 
and hernia/left thigh disabilities.  Disability which is 
proximately due to or the result of a service connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a).  While the March 1998 examiner did comment on 
such a relationship, the examiner's comments were 
speculative, and, more importantly, the Board observes that 
the veteran has never been diagnosed with depression.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claim for 
service connection for an acquired psychiatric disorder 
plausible.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claim requires medical evidence of a nexus 
to service to meet the requirements of a well-grounded claim.  
See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 
Vet. App. 69 (1995).


ORDER

Entitlement to service connection for insomnia is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

